Citation Nr: 1113135	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury of the upper extremities.

2.  Entitlement to service connection for residuals of cold injury of the lower extremities.

3.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who had military service from April 1951 to September 1951 and from November 1951 to August 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  VA correspondence shows the Veteran was scheduled for a Board hearing in Washington, DC, in January 2011 and notified of the hearing at his address of record.  The Veteran failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is considered as having been withdrawn.  38 C.F.R. § 20.704 (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  

The issue of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant is addressed in the REMAND following the ORDER section of this decision.


FINDING OF FACT

No residual of cold injury of either upper or lower extremity has been present during the pendency of these claims.


CONCLUSION OF LAW

Residuals of cold injury of the upper extremities and lower extremities were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters in September 2007 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  In a January 2008 letter, the Veteran was provided appropriate notice with respect to the disability rating and effective date elements of the claims.  These letters were sent prior to the initial adjudication of the claims.

Regarding VA's duty to assist, available service treatment records (STRs) and all relevant, available VA and private treatment records pertaining to the claims have been obtained and associated with the claims files.  The Veteran has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran failed to report for a VA examination scheduled in October 2007.  An April 2008 rating decision notified the Veteran that he had failed to report to the examination.  The Veteran did not respond and specifically did not contact the RO to arrange for re-scheduling.  Good cause for his failure to report for the examinations has not been shown.  (Notably, although the Veteran's schizophrenia has been rated 100 percent disabling since July 1979, an October 2008 VA examination found the Veteran to be competent.)  The Board also finds that no additional development, as for medical opinions or examinations is necessary.  Evidentiary development in these matters is complete to the extent possible.  

Accordingly, the Board will address the merits of the claims.

II.  Service Connection

Law and Regulations 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

STRs are negative for complaints or findings of cold injury of the upper or lower extremities.

Post-service VA and private medical evidence is similarly negative for any findings, treatment, or diagnosis of cold injury and/or residuals thereof.

In July 1958, the Veteran submitted his first claim for VA compensation benefits.  At that time he reported no complaints related to residuals of frostbite.

A February 1998 private MRI report notes an impression of central focal herniation of the L4-5 disc.

A February 2003 statement from the Veteran's private physician notes that the Veteran was being treated for cervical stenosis.

In August 2007, the Veteran submitted a claim for service connection for frostbite.  He stated that he had a "recent" diagnosis of "neuropathy related to [his] frostbite experience during the Korean War period . . . ."  In a February 2008 statement, the Veteran essentially stated that he was stationed in Germany, where he was exposed to cold temperatures.

The Veteran was scheduled for a VA examination in October 2007.  Notice of the examination was sent to the Veteran's address of record; however, he failed to report, and has provided no reason or just cause for his absence.

VA treatment records dated in April 2009 note the Veteran's history of vertebral surgeries in 1998 for pinched nerves and current complaints of neck pain with radiation to the upper extremities as well as paresthesia in both legs.  X-ray studies revealed cervical degenerative disc disease and neuroforaminal encroachment at multiple cervical levels.  The Veteran was to be scheduled for an MRI.

Upon review of the evidence, the Board notes that the evidence of record does not include any competent evidence of the presence of cold injury or residuals of cold injury of either upper or lower extremity during service or thereafter.  As discussed above and in compliance with the statutory duty to assist, the RO has attempted to schedule a compensation and pension examination for the Veteran to ascertain the presence and cause of any current residuals of cold injury.  However, he failed to cooperate with the development sought.  

The Board has considered the Veteran's statements in support of the claims.  In addition, the Board acknowledges that in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

The Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he observed and is within the realm of his personal knowledge, but he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the present case, the Veteran's statements regarding the cold weather he was subjected to while stationed in Germany are believable; however, he is not competent to link any of the symptoms shown by the medical evidence to the cold exposure in service.  As discussed above, the medical evidence shows that his upper extremity symptoms are related to disability of his cervical spine.  

In light of the absence of any competent evidence of the presence of residuals of cold injury of either upper or lower extremity during the pendency of the claims, the claims must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In reaching this decision, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of cold injury of the upper extremities is denied.

Service connection for residuals of cold injury of the lower extremities is denied.


REMAND

On VA examination in September 2006, the examiner noted that the Veteran was in a wheelchair secondary to back problems.  The Veteran reported that in 1996, as a result of hearing voices saying that they were going to kill him, he became disoriented, fell down 13 steps and injured his back.  He had two subsequent back surgeries.  This raises a claim of entitlement to service connection for a back disability, to include as secondary to schizophrenia.  Prior to adjudicating this claim, the RO or the Appeals Management Center (AMC) should obtain the medical records relating to the Veteran's fall and subsequent treatment for a back disability. 

Finally, the claim for specially adapted housing or a special home adaptation is inextricably intertwined with the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  This is because a favorable determination regarding the claim for service connection would clearly impact the Veteran's claim for specially adapted housing or a special home adaptation. 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  With respect to the claim of service connection for a back disability, to include on a secondary basis, the RO or the AMC should send the Veteran and his representative a letter providing the notice required under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In particular, the RO or the AMC should request the Veteran to provide names and addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for a back disability following a post-service fall.  After the Veteran has signed the appropriate releases, those records not already in the claims files should be obtained and associated with the claims files.  All attempts to procure records should be documented in the files.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Then the Veteran's claims files should be forwarded to a VA physician with the appropriate expertise to determine whether the Veteran currently has a back disability that is related to (caused or aggravated by) his service-connected schizophrenia.  His claims files must be reviewed by the physician before the opinion is provided.  A notation to the effect that this record review took place should be included in the report of the physician.  

Based on review of the Veteran's pertinent medical history, and with consideration of sound medical principles, the physician should provide the following opinions: (a) Is it at least as likely as not (50 percent or better probability) that any currently diagnosed back disability was caused or aggravated (i.e., chronically worsened) by service-connected schizophrenia? (c) If it is determined that such disability was not caused, but was aggravated by, the Veteran's schizophrenia, the examiner should identify the baseline level of severity of the back disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the back disability is due to natural progress, the physician should identify the degree of increase in severity due to natural progression.  The physician must explain the rationale for all opinions expressed.

3.  Then the RO or the AMC should adjudicate the claim of entitlement to service connection for a back disability, to include on a secondary basis, and notify the Veteran and his representative of the decision and of his appellate rights.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  Thereafter, the RO or the AMC should undertake any other development it determines to be warranted, to include obtaining any medical opinions deemed necessary.

6.  Thereafter, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative the appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


